TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00338-CV




                       In re Allied Van Lines, Inc. and Berger Texas, Inc.




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


              Relators Allied Van Lines, Inc. and Berger Texas, Inc. seek an emergency stay of a

scheduled trial and a writ of mandamus ordering the trial court to stay the litigation and compel

arbitration. We deny the emergency relief and the petition for writ of mandamus.




                                            G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Filed: June 20, 2006